Citation Nr: 1618119	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  14-25 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for L4-L5 and L5-S1 degenerative disc disease (low back disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse and his mother-in-law


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to November 2006 and from May 2010 to April 2011.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  The Seattle, Washington RO currently has jurisdiction over the claim.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board via a video conference (video conference hearing) in April 2015.  A transcript of that hearing has been associated with the claims file.  

This claim was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Subsequent to the last VA examination of the Veteran's back in August 2011, he has continued to claim his condition is worse.  See April 2015 video conference hearing.  Therefore, a new VA examination is necessary to adequately determine the current severity of the Veteran's low back disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (April 7, 1995); see also 38 C.F.R. § 3.327.

All outstanding medical records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies.  

2.  Upon receipt of all additional records, schedule the Veteran for a VA examination of his spine.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  

The evaluation of the spine should consist of all necessary testing.  

The examiner is asked to comment on the degree of severity of the Veteran's low back disability and the effects on his employment and activities of daily living.  

The examiner should also specifically comment on the following:  

(a).  Note the range of motion for the thoracolumbar spine, including where pain begins both subjectively and objectively.  

(b).  Discuss the range of motion of the thoracolumbar spine after repetitive motion and whether such caused additional limitation of motion in degrees of flexion or extension or other limitation of function (i.e. fatigue, weakness, incoordination, etc.).

(c).  If he is not having a flare up of his back disability at the time of the examination, the Veteran should also be asked to identify, to the best of his ability, the limitations of movement of his back when he is having an episode (i.e. whether range of motion is limited to a certain point beyond which he cannot perform flexion, extension, lateral flexion or rotation and where pain begins).  

(d).  Discuss whether the spine disability results in incapacitating episodes and, if so, how many weeks during a 12 month period he has these incapacitating episodes.  For purposes of this question, such an episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Please explain the rationale for any opinions rendered and include a discussion of the relevant evidence.  

3.  Ensure the examiner's opinion is responsive to the determinative issue of the severity of the low back disability in this appeal.  If not, return the report(s) for all necessary additional information.  

4.  Then readjudicate then claim in light of this and all other additional evidence.  If the claim continues to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




